Title: To Thomas Jefferson from Andrew Jackson, 20 April 1808
From: Jackson, Andrew
To: Jefferson, Thomas


                  
                     Sir 
                     
                     April 20th. 1808.
                  
                  I hasten to transmit to you the inclosed Statement of William Meadows (which if true) connected with the information transmitted to the Secratary of War, by Brigadier Genl. Thomas Johnston commanding the Sixth Brigade under date of the third instant, to which I refer you, will shew the alarming and hostile attitude of the Creek indians, on our frontier—alarming, because there can remain no doubts but the twelve whites, with them must be agents of a foreign Nation; exciting the Creeks, to hostilities against the united States—These horrid scenes bring fresh to our recollection, the influence, during the revolutionary War, that raised the Scalping knife and Tomhawk, against our defenceless weomen and children—I have but little doubt but the present savage cruelty is excited from the Same Source—The blood of our innocent citizens must not flow, with impunity—Justice forbids it, and the present relative situation of our country, with foreign nations require speedy redress, and a final check to these hostile murdering Creeks—I am not personally acquainted with Mr Meadows, am informed that he is a man of truth—but as he lived last year in the neighbourhood of Genl. D. Smith our Senator, I refer you to him for his charecter—On the recpt of Mr Meadows statement, I hastened to Issue a general order to the Brigadiers of my Division, to place their respective Brigades in a state of preparation to march at the shortest notice—I have directed Genl Johnston to be upon the alert, and to act on the Defensive only untill farther orders—and by confidential Spies to find out the Position, numbers, and situation of these marauding Creeks, and communicate the same to me without delay—and by no means to pursue beyond the Tennessee river, unless the protection of our frontier, and imperious necessity require that they should be dislodged from the position they now occupy, and upon such an event that this is to be done with a sufficient force to ensure success—Should the information recd. from the spies render this step necessary (which nothing can do unless that should appear the Point to which their Whole Strength is to collect) I will with a small but well chosen band march for that purpose—and should I, I pledge myself to my government, that I will destroy the coalition—Would it not be proper, that some mode should be pointed out by government, how and in what manner expresses should be paid,—under present circumstances, serious inconveniences may arise and many parts of our frontier, fall a sacrafice to savage cruelty, for the want of some arangements on this subject—few there are who is able out of their private purse to hire and pay expresses—and none can be got to perform this duty without compensation, another deplorable event—It is well known that there is a great deficiency of arms, not only on our frontier, but throughout the interior of our Country—and on the eve of War and no provisions Either by our State Legislature or congress to remedy this evil—Without arms, altho brave we cannot fight—no love of country, or bravery can supply the want of arms—The certainty of War and our defenceless situation in this respect—and the subject being over looked by our State Legislature, and as yet by congress, I have thought it my duty to bring this Subject to your View, that the evill may be remedied before the rise of congress—I am Sir with due consideration & respect—
                  Yr Mo. ob. Serv.
                  
                     Andrew Jackson 
                     
                  
               